United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3487
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Stephanie Thi Nguyen,                  *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: January 31, 2011
                                 Filed: February 3, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Stephanie Thi Nguyen pleaded guilty to conspiring to distribute 500 grams or
more of a methamphetamine mixture, in violation of 21 U.S.C. § 846, and subject to
sentencing under 21 U.S.C. § 841(b)(1). The district court1 sentenced her to the
statutory minimum of 120 months in prison and 5 years of supervised release.
Nguyen appeals. Her counsel has moved to withdraw and filed a brief under Anders
v. California, 386 U.S. 738 (1967).


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Counsel’s challenge to the sentence is unavailing. The record reflects that
Nguyen understood the statutory mandatory minimum penalties when she entered her
guilty plea. The district court had no discretion to impose a sentence below the
statutory minimum where there was neither a departure motion by the government nor
eligibility for safety-valve relief. See United States v. Chacon, 330 F.3d 1065, 1066
(8th Cir. 2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment.
                      ______________________________




                                         -2-